DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 1/13/2021 has been entered. Claims 23, 27-32, and 34 remain pending in the application. Claim 35 is new.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 8/13/2020. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 8/13/2020.
The affidavit under 37 CFR 1.132 filed 1/13/2021 is insufficient to overcome the rejection of claim 23, 28-29, and 31-34 over Teeslink (U.S. PG publication 20150209560) further in view of Yokoyama (U.S. PG publication 20050273050) further in view of Gerrans (U.S. PG publication 20110218494) further in view of Madsen (U.S. PG publication 20150190127), the rejection of claim 27 over Teeslink (U.S. PG publication 20150209560) further in view of Yokoyama (U.S. PG publication 20050273050) further in view of Gerrans (U.S. PG publication 20110218494) further in view of Madsen (U.S. PG publication 20150190127) further in view of Bagaoisan (U.S. PG publication 20150174379), and the rejection of claim 30 over Teeslink (U.S. PG publication 20150209560) further in view of Yokoyama (U.S. PG publication 20050273050) further in view of Gerrans (U.S. PG publication 20110218494) further in view of Madsen (U.S. PG publication 20150190127) further in view of Hattangadi (U.S. PG publication 2010082012) as set forth in the Non-final Office action mailed 8/13/2020 because the arguments presented in the affidavit are not germane to the rejection mailed 8/13/2020. Applicant argues on page 2-4 that Teeslink does not teach a system for permanently closing off a vein. Examiner notes the claims 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 27-32, and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 23,
Line 35-39 recites “wherein in operation the distal balloon and the proximal balloon are configured to maintain the sclerosing agent in the first treatment chamber for a predetermined period of time such that the vein collapses around the inflated distal balloon and proximal balloon until the distal balloon and proximal balloon are independently deflated such that the device can be removed from the vein”. There is not support in the original disclosure for this limitation. The disclosure is completely silent that the vein collapses around the inflated distal balloon and proximal balloon until  substantially immediately after the catheter is withdrawn from the treatment chamber 40 (i.e. the body vessel 50 closes or narrows around the catheter as the catheter is withdrawn from the body vessel 50).” Paragraph [0052] of the disclosure states “after the predetermined period of time, the chemical agent may be removed from the body vessel 50 via the aspiration port 35 and the aspiration port lumen 15. If the treatment chamber 40 fully encompassed the area to be secluded, the balloons 20, 30 may be deflated and the catheter may be withdrawn from the body vessel 50”. There is no mention in the disclosure that the distal balloon and the proximal balloon are configured to maintain the chemical agent for permanently closing off the vein in the first treatment chamber for a predetermined period of time such that the vein collapses around the inflated balloons until the balloons are independently deflated. Appropriate correction is required. 
Examiner notes claims 27-32, and 34-35 are rejected for similar reasons by virtue of their dependency on claim 23. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 28-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) as evidence by Lary (U.S. PG publication 20020010418) further in view of Yokoyama (U.S. PG pub 20050273050) further in view of Gerrans (U.S. PG publication 20110218494).
In regard to claim 23,
Teeslink discloses a system (device shown in figure 19A and the sclerosing agent as stated in claim 10 of Teeslink) for permanently closing off a vein (paragraph [0109]: wherein the catheter can be used in a vein; Examiner notes “for permanently closing off a vein” is an intended use limitation and the system of Teeslink is fully capable of permanently closing off a vein as supported by paragraph [0109] and claim 10 of Teeslink which details a sclerosing agent can be delivered to a vein and further as evidence by Hobbs who supports that an effective dose of a sclerosing agent can be delivered to a vein to achieve closure, see paragraph [0056] and [0059] of Hobbs), the system comprising: 
a sclerosing agent (see claim 10: wherein at least one agent is a sclerosing agent); and
a device for permanently closing off the vein (see figure 19A and figure 25: wherein the device for permanently secluding the vein is construed as the device shown in figure 19A; Examiner notes “for permanently closing off the vein” is an intended use limitation and the device of Teeslink is fully capable 
a lumen assembly (figure 20, item 160, 300, 310, 320, 340: wherein a lumen assembly is formed in catheter shaft 160 and contains a guidewire lumen 300, balloon inflation lumen 310, aspiration lumen 320, and agent delivery lumen 340; paragraph [0089] and [0098]) at least a portion of which is configured to be inserted within the vein (paragraph [0109]);
a distal balloon (figure 25, item 210) disposed on the lumen assembly (see figure 25);
a proximal balloon (figure 25, item 250) disposed on the lumen assembly and spaced from the distal balloon (see figure 25);
an aspiration port (paragraph [0089], figure 21, item 420) defined by the lumen assembly and positioned adjacent to the distal balloon (see figure 25);
an injection port (figure 25, item 440; paragraph [0091]) defined by the lumen assembly and positioned adjacent to the proximal balloon (see figure 25),
wherein the lumen assembly defines a balloon lumen (figure 20, item 310) operably coupled to the distal balloon and the proximal balloon (paragraph [0089]), an aspiration port lumen (figure 20, item 320) operably coupled to the aspiration port (paragraph [0089]), and an injection port lumen operably coupled to the injection port (paragraph [0091]),
wherein within the lumen assembly the aspiration port lumen is disposed across from the injection port lumen (see figure 20, item 320 and 340)
wherein the distal balloon and the proximal balloon are inflatable and deflatable (paragraph [0012])

wherein the aspiration port and the injection port are positioned within the first treatment chamber (see figure 19A, 25 and 21: wherein the cross section shown in figure 21 is taken at J-J which depicts the aspiration port is positioned within the first treatment chamber),
wherein in operation the sclerosing agent is configured to enter the first treatment chamber via the injection port and the injection port lumen (paragraph [0087]),
wherein the aspiration port and the aspiration port lumen are configured to remove at least one of blood a bodily fluid, the sclerosing agent, or any combination thereof from the first treatment chamber (paragraph [0087]), and
wherein in operation the distal balloon and the proximal balloon are configured to maintain the sclerosing agent in the first treatment chamber for a predetermined period of time such that the vein collapses around the inflated distal balloon and proximal balloon until the distal balloon and proximal balloon are deflated such that the device can be removed from the vein, and the first treatment chamber permanently closes around the device as the device is removed from the vein (Examiner notes “wherein in operation the distal balloon and the proximal balloon are configured to maintain the sclerosing agent in the first treatment chamber for a predetermined period of time such that the vein collapses around the inflated distal balloon and proximal balloon until the distal balloon and proximal balloon are deflated such that the device can be removed from the vein, and the first treatment chamber permanently closes around the device as the device is removed from the vein” is an intended use limitation and the an adequate seal to control blood or fluid flow” and further as evidence by Hobbs who supports that an effective dose of a sclerosing agent can be delivered to a vein to achieve closure, see paragraph [0056] and [0059] of Hobbs and that the device can be removed from the vein as the vein permanently closes around the device, see figure 3E of Hobbs and paragraph [0055] and [0059] of Hobbs, and further as evidence by Lary who supports that the vein can collapse around an inflated distal balloon (item 124 of Lary) and proximal balloon (item 125 of Lary) until the distal balloon and proximal balloon are deflated such that the device can be removed from the vein, and the first treatment chamber permanently closes around the device as the device is removed from the vein, see paragraph [0053] of Lary wherein prior to deflation of the balloons the vein can collapse).
Teeslink as evidence by Hobbs as evidence by Lary fails to disclose wherein the lumen assembly defines a distal balloon lumen operably coupled to the distal balloon, and a proximal balloon lumen 
Yokoyama teaches a distal balloon lumen (item 6) operably coupled to the distal balloon (figure 1, item 2; paragraph [0053] and [0045]), and a proximal balloon lumen (item 7) operably coupled to the proximal balloon (figure 1, item 3; paragraph [0053] and [0045]; Examiner notes the distal balloon and proximal balloon are independently deflatable via the distal balloon lumen and the proximal balloon lumen, respectively as supported by paragraph [0053] and the distal balloon lumen is disposed across from the proximal balloon lumen as seen in figure 3, item 6 and 7), wherein the distal balloon and proximal balloon are independently inflatable and deflatable (paragraph [0053]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the proximal balloon lumen of Teeslink as evidence by Hobbs as evidence by Lary with a distal balloon lumen operably coupled to the distal balloon disposed across from a proximal balloon lumen operably coupled to the proximal balloon, the distal balloon and the proximal balloon are independently inflatable and deflatable, as taught by 
Furthermore Yokoyama teaches respective balloon lumens coupled to the distal balloon and proximal balloon or a single balloon lumen operably coupled to both the distal balloon and proximal balloon could all be used to achieve the same result of inflating the distal balloon and proximal balloon (paragraph [0053] of Yokoyama) and thus respective balloon lumens coupled to the distal balloon and proximal balloon or a single balloon lumen operably coupled to both the distal balloon and proximal balloon were art-recognized equivalents at the effective filing date of the claimed invention, therefore, it would have been obvious to one of ordinary skill in the art to substitute a distal balloon lumen coupled to the distal balloon and a proximal balloon lumen coupled to the proximal balloon in place of a single balloon lumen operably coupled to both the distal balloon and proximal balloon since it has been held that substituting parts of an invention involves only routine skill in the art. 
Implementing the teachings of respective balloon lumens coupled to the distal balloon and proximal balloon as taught by Yokoyama into Teeslink as evidence by Hobbs as evidence by Lary would result in wherein, in an operational configuration in which the distal balloon and the proximal balloon are inflated via the distal balloon lumen and the proximal balloon lumen, respectively, the distal balloon and the proximal balloon engage the vein to define a first treatment chamber therebetween, and wherein in operation the distal balloon and the proximal balloon are configured to maintain the sclerosing agent in the first treatment chamber for a predetermined period of time such that the vein collapses around the inflated distal balloon and proximal balloon until the distal balloon and proximal balloon are independently deflated.
Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama fails to disclose wherein the aspiration port lumen is disposed diagonally across from the injection port lumen, and wherein 
Gerrans teaches a first lumen (figure 2, item 41 of Gerrans) disposed diagonally across from a second lumen (figure 2, item 33 of Gerrans), and a third lumen (figure 2, item 40 of Gerrans) disposed diagonally across from a fourth lumen (figure 2, item 35 of Gerrans).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama to include wherein the aspiration port lumen is disposed diagonally across from the injection port lumen, and wherein within the lumen assembly the distal balloon lumen is disposed diagonally across from the proximal balloon lumen since it has been held that rearranging parts of an invention involves only routine skill in the art. 
It would have been an obvious matter of design choice to modify Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama to include wherein the aspiration port lumen is disposed diagonally across from the injection port lumen, and wherein within the lumen assembly the distal balloon lumen is disposed diagonally across from the proximal balloon lumen since applicant has not disclosed that having the aspiration port lumen disposed diagonally across from the injection port lumen, and within the lumen assembly the distal balloon lumen disposed diagonally across from the proximal balloon lumen solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the aspiration port lumen is disposed diagonally across from the injection port lumen, wherein within the lumen assembly the distal balloon lumen is disposed diagonally across from the proximal balloon lumen, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Examiner notes Teeslink teaches the aspiration port 
In regard to claim 28,
Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama in view of Gerrans teaches the system of claim 23. Teeslink further discloses wherein each of the distal balloon and the proximal balloon are spherical (paragraph [0104]).
In regard to claim 29,
Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama in view of Gerrans teaches the system of claim 23. Teeslink further discloses wherein the distal balloon comprises a distal balloon diameter (see figure 19A), the proximal balloon comprises a proximal balloon diameter (see figure 19A), and each of the distal balloon diameter and the proximal balloon diameter is from about 5 mm to about 20 mm (paragraph [0104]).
In regard to claim 31,
Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama in view of Gerrans teaches the system of claim 23. Teeslink further discloses wherein the lumen assembly further defines a central lumen (figure 20, item 300), wherein the central lumen is configured to introduce a guide wire into the vein (paragraph [0087]).
In regard to claim 32, 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) as evidence by Lary (U.S. PG publication 20020010418) in view of Yokoyama (U.S. PG pub 20050273050) in view of Gerrans (U.S. PG publication 20110218494) further in view of Bagaoisan (U.S. PG publication 20150174379).
In regard to claim 27,
Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama in view of Gerrans teaches the system of claim 23.
Teeslink further discloses wherein each of the aspiration port and the injection port comprise a port orifice (orifice at ports 420 and 440; paragraph [0085]), and the aspiration port lumen and the injection port lumen comprise a one-way valve (paragraph [0099]).
Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama in view of Gerrans fails to explicitly disclose wherein each of the aspiration port and the injection port comprise a port orifice and a one-way valve at the port orifice.
Bagaoisan teaches a one-way valve (figure 3D, item 228; paragraph [0117]) at a port orifice (figure 3D, item 234).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the port orifices of each of the aspiration port .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) as evidence by Lary (U.S. PG publication 20020010418) in view of Yokoyama (U.S. PG pub 20050273050) in view of Gerrans (U.S. PG publication 20110218494) further in view of Hattangadi (U.S. PG publication 2010082012).
In regard to claim 30,
Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama in view of Gerrans teaches the system of claim 23.
Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama in view of Gerrans is silent to wherein the first treatment chamber comprises a length from about 3 cm to about 15 cm.
Hattangadi teaches wherein the first treatment chamber (figure 2A, item 30; paragraph [0031]: wherein the term "treatment window" is intended to refer to the region between the distal end of the proximal balloon 20 and the proximal end of the distal balloon 21) comprises a length from about 3 cm to about 15 cm (paragraph [0031]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first treatment chamber of Teeslink to include wherein the first treatment chamber comprises a length from about 3 cm to about 15 cm, as taught by Hattangadi, for the purpose of allowing for treatment of a sufficient length of the diseased vessel (paragraph [0031] of Hattangadi). 
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) as evidence by Lary .
In regard to claim 35,
Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama in view of Gerrans teaches the system of claim 23.
Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama in view of Gerrans fails to disclose further comprising a non-invasive external ultrasound device, the non-invasive external ultrasound device having no equipment deployed on the device for permanently closing off the vein.
Madsen teaches a non-invasive external ultrasound device (figure 1, item 630), the non-invasive external ultrasound device having no equipment deployed on a catheter (see figure 1 and figure 22A; [0023], [0037], [0081]; Examiner notes no equipment is deployed on the catheter 202 or catheter 600, rather the ultrasound device is used to guide the catheter (paragraph [0028]) and image the catheter as  facilitated by trapped air in the microlumens on the catheter as shown in figure 22A for example thereby enhancing ultrasound visibility).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama in view of Gerrans to include a non-invasive external ultrasound device, the non-invasive external ultrasound device having no equipment deployed on the catheter and also incorporate microlumens with trapped air into the device for permanently closing off the vein, as taught by Madsen, for the purpose of enabling visualization/guidance of the catheter in order to ensure proper placement (paragraph [0028] of Madsen).
In regard to claim 34,
Teeslink as evidence by Hobbs as evidence by Lary in view of Yokoyama in view of Gerrans in view of Madsen teaches the system of claim 35. 
. 
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. Examiner notes several references are made throughout the arguments to the Affidavit filed 1/13/2021. As detailed above the affidavit is not germane to the Non-Final rejection mailed 8/13/2020. Based on the amendments made to the claims a new grounds of rejection of claim 23 has been given as detailed above. Applicant argues on page 6 of 10 to 7 of 10 that Teeslink (U.S. PG publication 20150209560) fails to teach, suggest or otherwise disclose permanently closing off a vein. As detailed above Teeslink as supported by Hobbs (U.S. PG publication 20060095015) teaches a system for permanently closing off a vein comprising a device for permanently closing off the vein. “For permanently closing off a vein” is an intended use limitation and the system and device of Teeslink is fully capable of permanently closing off a vein as supported by paragraph [0109] and claim 10 of Teeslink which details a sclerosing agent can be not a method claim and does not require the step of permanently closing off a vein; rather claim 23 requires that the system comprising the device of Teeslink must be capable of use for closing off a vein, which the device is Teeslink is capable of doing. 
Applicant argues on page 7 of 10 that “Teeslink is not designed to operate in the same manner as the claimed lumen assembly and that the Teeslink device is more akin to traditional sclerotherapies such as those discussed in paragraphs [0005] and [0037] of the specification of the pending application. For example, in traditional sclerotherapies, "the sclerosing agent may be quickly washed away by the flow of blood through the vein," "may be diluted and flow to other portions of the body," and "may not be sufficiently effective to close the vein upon initial application" such that patients may need several treatment sessions with one or more injections of sclerosing agent applied in each session." This argument is not found to be persuasive since the sclerosing agent of Teeslink is not “quickly washed away by the flow of blood through the vein” or “diluted and flow to other portions of the body” since the balloons of Teeslink when inflated form an isolated treatment region. Teeslink clearly states in paragraph [0104] “The force exerted against the vessel interior by occlusion balloons (210, 250) is sufficiently great enough to hold the catheter (100) in a stationary position within the vessel or other hollow body structure and provide an adequate seal to control blood or fluid flow” and in paragraph [0112] “the occlusion balloons (210, 250) inflated to isolate the treatment region. Blood and any other fluid trapped between the two inflated occlusion balloons (210, 250) would be aspirated from the treatment region”.
Applicant argues on page 7 of 10 to page 8 of 10 that the balloons of Teeslink are constructed of a compliant to semi-compliant material, which means that they retain their shape as they generate force an adequate seal to control blood or fluid flow” and further as evidence by Hobbs who supports that an effective dose of a sclerosing agent can be delivered to a vein to achieve closure, see paragraph [0056] and [0059] of Hobbs and that the device can be removed from the vein as the vein permanently closes around the device, see figure 3E of Hobbs and paragraph [0055] and [0059] of Hobbs, and further as evidence by Lary (U.S. PG publication 20020010418) who supports that the vein can collapse around an inflated distal balloon (item 124 of Lary) and proximal balloon (item 125 of Lary) until the distal balloon and proximal balloon are independently deflated such that the device can be removed from the vein, and the first treatment chamber permanently closes around the device as the device is removed from the vein, see paragraph [0053] of Lary wherein prior to deflation of the balloons the vein can collapse and fuse to itself.
Applicant argues on page 8 of 10 that based on the declaration filed that while Teeslink discloses that the OPC could be used to deliver sclerosant to a vein, "a person of ordinary skill in the art would understand that Teeslink's OPC is designed to deliver medicines to prevent lesions in an artery after stenting, which is why the balloons are designed to put minimal pressure on the vessel walls." Examiner notes as detailed above the Affidavit is not germane to the Non-final rejection mailed 08/13/2020. As stated above Hobbs supports that the lumen assembly of Teeslink is capable of use for permanently closing off a vein. As also stated above the claims do not require the balloons to support the collapsed vein while the sclerosing agent is present in the first treatment chamber. Additionally the claims do not 
Applicant argues on page 8 of 10 that “Beyond the balloons, a person of ordinary skill in the art would understand that delivering a sclerosing agent via Teeslink's device would necessarily be less effective than a sclerosing agent delivered via the claimed device for permanently closing off the vein recited in amended independent Claim 23”. This argument is not found to be persuasive since as supported by Hobbs an effective dose of a sclerosing agent can be delivered to a vein to achieve closure, see paragraph [0056] and [0059] of Hobbs and therefore the Teeslink as evidence by Hobbs meets the limitation in question as claimed. 
Applicant argues on page 9 of 10 that new claim 35 is allowable. This argument is not found to be persauive as claim 35 has been rejected over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) as evidence by Lary (U.S. PG publication 20020010418) in view of Yokoyama (U.S. PG pub 20050273050) in view of Gerrans (U.S. PG publication 20110218494) further in view of Madsen (U.S. PG publication 20150190127) as detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783